                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTOPHER CROOM,

Plaintiff,

v.

JACQUELINE LASHBROOK,
and JOHN BALDWIN,

Defendants.                                                      No. 17-cv-0612-DRH

                             MEMORANDUM and ORDER

HERNDON, District Judge:

       Pending     before   the   Court    is   an     October   22,   2018     Report    and

Recommendation (“the Report”) issued by Magistrate Judge Stephen C. Williams

(Doc. 75).       Magistrate Judge Williams recommends that the Court grant

defendants’ motion for summary judgment on the basis that plaintiff failed to

exhaust his administrative remedies as to both plaintiff’s class and individual

claims against Lashbrook and Baldwin and deny as moot the motion to dismiss.

The parties were allowed time to file objections to the Report. 1 As of this date, no

objections have been filed to the Report. Based on the applicable law, the record

and the following, the Court ADOPTS the Report in its entirety.




1 Originally, objections to the Report were due on or before November 5, 2018 (Doc. 75). On
October 31, 2018, the Court allowed Croom’s attorney Christian G. Montroy to withdraw from the
case and extended the time for Croom to file objections up to and including December 5, 2018
(Doc. 79).
                                         Page 1 of 4
      On June 9, 2017, plaintiff Christopher Croom brought this pro se action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983 at the Menard

Correctional Center (Doc. 1).      On June 14, 2017, the Court screened Croom’s

amended complaint and severed the case into 4 separate cases leaving the claims

contained in Count 1 as the only claim in this cause of action (Doc. 4). Thereafter

on July 7, 2017, the Court dismissed without prejudice Croom’s Count 1 for failure

to state a clam and allowed Croom 30 days to file an amended complaint (Doc. 9).

On August 24, 2017, Croom filed the amended complaint (Doc. 12). The Amended

Complaint alleges that Plaintiff’s constitutional rights were violated when he was

confined in a 36 square foot cell on February 13, 2017. (Doc. 12, p. 5). The mattress

had a urine stain on it, and Plaintiff was deprived of cleaning supplies, hygiene

products, and showers for 18 days. (Doc. 12, pp. 5-6). He did not receive clothes

or his eye glasses for 10 days. (Doc. 12, p. 5). Plaintiff asked correctional officers

for hygiene products, but they told him to “ask your homeboys” or “don’t come to

seg.” Id. Plaintiff alleges that the cell was too small to exercise in because the

majority of the space is taken up by the furniture. (Doc. 2, p. 6). Subsequently on

November 6, 2017, the Court screened Croom’s amended complaint and found the

following claim survived review:

      Count 1 – Lashbrook and Rodely were deliberately indifferent to the
      unconstitutional conditions of confinement that Plaintiff was
      subjected to in violation of the Eighth Amendment when they refused
      to address his complaints regarding cell size, lack of cleaning
      supplies, lack of hygiene products, inadequate showers, and lack of
      exercise.

                                      Page 2 of 4
(Doc. 13, p. 4). On March 2, 2018, Croom, by and through retained counsel

Christian Montroy, filed a second amended class action complaint against

Jacqueline Lashbrook and John R. Baldwin for unconstitutional conditions of

confinement at Menard Correctional Center’s North I and II buildings (Doc. 28).

Specifically, Count 1 is a class action claim for injunctive relief, medical monitoring

and punitive damages and Count 2 is an individual claim for unconstitutional

conditions of confinement that he was allegedly subjected to while housed in the

segregation unit in North 1.

       On May 17, 2018, defendants filed a motion for summary judgment as to the

issue of exhaustion of administrative remedies (Docs. 42).                  On July 19, 2018,

Croom filed his opposition (Doc. 55).            On September 27, 2018 and October 9,

2018, Magistrate Judge Williams held Pavey 2 hearings on the motion for summary

judgment and to assess the credibility of the conflicting accounts about Croom’s

use of the grievance process (Docs. 68 & 73). On October 22, 2018, Magistrate

Judge Williams issued a Report recommending that the Court grant the motion for

summary judgment for failure to exhaust administrative remedies and dismiss

without prejudice plaintiff’s claims (Doc. 75). As of this date, Croom, even with

the extension of time, has not filed objections to the Report. The period in which

to file objections has expired.         Therefore, pursuant to 28 U.S.C. § 636(b), this




2 Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008)(indicating that a judge, not a jury should resolve
initial disputes about exhaustion in prisoner cases, and setting forth the procedures to be followed
in doing so).
                                           Page 3 of 4
Court need not conduct de novo review.    Thomas v. Arn, 474 U.S. 140, 149-52

(1985).

      Based on the reasons outlined in the Report, the Court ADOPTS the Report

in its entirety (Doc. 75), GRANTS defendants’ motion for summary judgment on

the issue of exhaustion of administrative remedies (Doc. 42) and DENIES as moot

defendants’ motion to dismiss (Doc. 36).         The Court DISMISSES without

prejudice Croom’s claims against defendants for failure to exhaust administrative

remedies. Further, the Court DIRECTS the Clerk of the Court to enter judgment

reflecting the same.

          IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.12.10
                                                     12:31:27 -06'00'
                                           United States District Judge




                                   Page 4 of 4
